Title: From Thomas Jefferson to Willink, Van Staphorst & Hubbard, 19 March 1791
From: Jefferson, Thomas
To: Willink, Van Staphorst & Hubbard



Gentlemen
Philadelphia Mar. 19. 1791.

Congress having appropriated the sum of 40,000 Dollars annually to the department of state in the transaction of it’s foreign business, I inclose you the Treasurer’s bill on you for 90,000 florins supposed equivalent to the beforementioned sum of dollars. You will be pleased to open an account therefore with ‘the Secretary of state for the United states of America’ wherein you will credit him this draught. This arrangment being taken only this day, and the vessel by which this goes, sailing early tomorrow morning I have only time to observe to you that the allowance to Mr. Short, Mr. Carmichael, Colo. Humphreys, and Mr. Dumas, with some  special expences from the 1st. day of July 1790. to July 1. 1791. are to be debited to this account, as I will more particularly explain to you by the first conveyance which shall occur: and that, till I send you such explanation, you are desired to answer any draughts of theirs for the above purposes. Colo. Humphreys will have to draw on you immediately for 4500. dollars his outfit, and about a thousand dollars salary, and it is principally to advise you of his draught and to authorise you to answer it that I hasten to forward the bill on you before I have time to direct specially what demands you are to answer from it. But this shall soon follow. I am with great esteem Gentlemen Your most obedt. humble servt,

Th: Jefferson

